Name: Council Regulation (EEC) No 831/92 of 30 March 1992 amending Regulation (EEC) No 3659/90 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession
 Type: Regulation
 Subject Matter: trade policy;  European construction;  Europe
 Date Published: nan

 No L 88/14 Official Journal of the European Communities 3. 4. 92 COUNCIL REGULATION (EEC) No 831/92 of 30 March 1992 amending Regulation (EEC) No 3659/90 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3659/90 (') provides for the application of the supplementary trade mechanism (STM) to Portugal from 1 January 1991 to 31 December 1995 ; whereas, in view of the low level of deliveries to Portugal of milk and cream in small packings, it is not necessary to apply the STM ; whereas, as a result, these products should be removed from the list laid down ' by the aforementioned Regulation to facilitate the integration of the Portuguese market into the Community market, HAS ADOPTED THIS REGULATION : Article 1 Point 1 of the Annex to Regulation (EEC) No 3659/90 is hereby replaced by the following : 'CN code Description 0406 90 21 Cheddar 0406 90 23 Edam 0406 90 77 Danbo, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, Samsoe 0406 90 79 Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No L 362, 27. 12. 1990, p. 38 . Regulation as amended by Regulation (EEC) No 1715/91 (OJ No L 162, 26. 6. 1991 , p. 17).